FINCH, Judge
(concurring).
I concur in the principal opinion and write this separate concurring opinion only *931to call attention to and underscore the waste of time, judicial effort and money-caused by a jurisdictional provision which makes it difficult for lawyers and judges to determine to which court an appeal should be taken.
In this case, an appeal was taken to the Supreme Court on the ground that the case involved title to real estate. We now hold that title is not involved and, since we have no jurisdiction, transfer the case to the Missouri Court of Appeals, St. Louis District, for redocketing, reargument and ultimate decision.
A constitutional (or statutory) provision specifying jurisdiction on appeal ought to make it possible for lawyers and judges to know, without question, to which appellate court a notice of appeal should he directed and what court has jurisdiction to decide that case on the merits. It is unfair to litigants, as well as the public, whether the case be criminal or civil, for time and money to be wasted in trying to settle on a case by case basis what appellate court has the right to hear and decide that case on the merits.
The December 1964 issue of the Washington University Law Quarterly spells out in detail the difficulty that lawyers and courts have had in the resolution of the matter of appellate jurisdiction in cases such as this. That volume contains over 700 pages, all of which are devoted to this problem. Hundreds of reported decisions have dealt in whole or in part with a determination of what court has jurisdiction of that case on appeal. In a few cases it has taken two or three transfers, back and forth, to settle the question and get the case decided on the merits. For example, see State v. Harris, 313 S.W.2d 219 (Mo.App.1959); State v. Harris, 321 S.W.2d 468 (Mo. banc 1959); and State v. Harris, 325 S.W.2d 352 (Mo.App.1959).
The constitutional amendment of 1970 wisely deleted from the mandatory appellate jurisdiction of the Supreme Court, under Art. V, § 3,1 V.A.M.S., certain of the jurisdictional categories which have caused the difficulties to which I refer. As a result, after cases appealed before January 1, 1972, have been disposed of, the appellate courts no longer will be plagued with deciding whether an appeal involves title to real estate or whether a case involves a specified sum of money. However, I must point out that one such category remains in Art. V, § 3, and still provides troublesome questions on a case by case basis as to whether appellate jurisdiction is vested in this Court or in the Missouri Court of Appeals. The clause to which I refer provides that the Supreme Court has exclusive appellate jurisdiction of “all cases involving the construction of the Constitution of the United States or of this state.”
Constitutional questions or contentions are raised in many, if not most, criminal cases today. For example, many such cases involve issues concerning arrest, lineup, search and seizure, interrogation, volun-tariness of statements, right to counsel, timeliness of furnishing counsel, adequacy of counsel, speedy trial, and other such issues, and the accused persons assert that in connection with these matters constitutional rights, federal or state, have been infringed. If those cases involve construction of the federal or state constitutions, exclusive appellate jurisdiction is vested in the Supreme Court. If they do not, in most criminal appeals jurisdiction is vested in the Missouri Court of Appeals. It is not possible to draw a clear line of demarcation, and as a result the question of which court has jurisdiction in a particular case is determined on a case by case basis. At the outset, the attorney must reach a tentative conclusion as to where appellate jurisdiction is vested. If he believes that construction of the Constitution is involved, he will direct his notice of appeal to the Supreme Court. The writer, while serving as Chief Justice, spent much time with the Clerk of this Court looking at no*932tices of appeal and jurisdictional statements to try to determine as quickly as possible whether we had jurisdiction in those cases. In many instances, it was not possible to definitively decide the question and we had to await receipt of the transcript and sometimes receipt of briefs. Then an additional examination of the file by the Chief Justice and the Clerk was made so that the case could be transferred as quickly as possible to the Missouri Court of Appeals if this Court did not have jurisdiction. In some instances, it was impossible without oral argument to settle the question with any degree of certainty, and in those instances the case was docketed and heard. Subsequently, it was transferred by order or after a written opinion if the Court concluded it did not have jurisdiction. Since Judge Donnelly became Chief Justice, the necessity of following this practice has continued.
Similar questions also can and do arise in civil cases, and again it is a case by case determination under the present constitutional provision. For example, just a few days ago, in the case of Venator v. Venator, 499 S.W.2d 461 Division Two of this Court transferred the case to the Missouri Court of Appeals, St. Louis District, on the basis that it did not involve a question of constitutional construction. Meanwhile, the case had been appealed to this Court, was briefed and docketed, and the case only reached the proper appellate court after the Supreme Court had gone into the matter and then written a short opinion pointing out that we did not have jurisdiction and transferring the case to the Missouri Court of Appeals.
It is a matter of record that the volume of litigation, both criminal and civil, has increased in recent years with a resultant substantial increase in the number of cases appealed. Undoubtedly, additional appellate judges will be necessary to take care of the load, and I submit that it is not very logical to waste the time of appellate judges in trying to decide which court has the right to decide the case. The public is anxious that the courts get to where they can dispose of cases, including appeals, more rapidly than has been true in the past, and to that end it is most desirable that things such as the constitutional provision which results in a waste of time to determine jurisdiction be eliminated. They serve no useful purpose.
Amendment of Art. V, § 3, so as to delete the clause vesting mandatory exclusive appellate jurisdiction in the Supreme Court in all cases involving constitutional construction would not mean that important constitutional issues could not or would not be decided by the Supreme Court. Art. V, § 10, provides ample flexibility to permit this to occur. Not only does that section provide for transfers after opinion on order of the Court of Appeals or order of the Supreme Court, but it also authorizes transfer before opinion when so ordered by the Supreme Court. For example, cases involving questions of particular importance or general interest, including cases involving important constitutional issues, may be ordered transferred before opinion to the Supreme Court and decided by it pursuant to the authorization in Art. V, § 10. At the same time, elimination from Art. V, § 3 of the clause imposing mandatory appellate jurisdiction on the Supreme Court in cases involving constitutional construction would eliminate the need for case by case determination of jurisdiction in cases such as those involving search and seizure, voluntariness of a confession, adequacy of warning before interrogation, and similar questions. Savings in time, effort and money would result.

. All constitutional citations are to Missouri Constitution.